With regards to the claims, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the balance converter being connected with the filter through the-a balance transmission line; the filter is connected with the matching network through the balance transmission line; the balance converter comprises a second circuit block , a first circuit block , a third circuit block ,  a first port ,a second port and a third port ; a positive polarity of a signal is positioned at the-top of the second port  and the-bottom of the third port ; balance signals are respectively fed to the converter at the top of the second port  and the bottom of the third port , and the signals are combined in the first port .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

February 11, 2021
/K.E.G/            Examiner, Art Unit 2843    

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843